DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 7/31/2022.  Amendments made to the claims and the Applicant's remarks have been entered and considered.
Claims 1, 2, 6, 8, 10-12, 14, 15 and 17 have been amended.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with WU, TSUNG (Registration Number 78,793) on August 10, 2022.

The application has been amended as follows: 

10.  A detection method based on the switchable vibration modal ultrasonic device according to claim 1, comprising the following modes: 
1) a linear motion form: 
when the electromagnet is energized, an attraction generated by the electromagnet attracts a transmission block, a thread on the transmission block is connected to the casing thread on the shell of the hollow shaft, the strip spring threaded slider moves in a straight line in a limiting chute; 
at the same time, under an action of a permanent magnet, the transmission block is always in contact with [[the]] a plane bearing, and the tool head is always connected with the transmission block; the transmission block pushes and pulls the moving tool head in a straight line between the inner side wall of the limiting shell and the outer wall of the shell of the hollow shaft; changing a rotation direction of the ultrasonic motor changes a linear motion direction of the moving tool head, wherein the linear motion of the moving tool head is forward and backward; 
2) a rotational motion: 
when a pie electromagnet is not energized, a transmission plate of a pie spring buckle is kept away from a groove of the hollow shaft under a pull of a buckle spring, [[the]] an attraction generated by the pie electromagnet after electrification will attract the transmission plate into the groove of the hollow shaft at a bottom of the hollow shaft, the moving tool head rotates along the hollow shaft; changing the rotation direction of the ultrasonic motor changes a rotation direction of the moving tool head, wherein the rotation direction of the moving tool head is a homeopathic needle rotation and a counterclockwise rotation; 
3) a vibration form of ultrasonic source: 
a direction of a bias magnet in [[the]] an internal vibration source is along [[the]] an axial direction of the tool head, when only [[the]] a longitudinal vibration coil is supplied with an alternating current, a direction of an alternating magnetic field generated by the longitudinal vibration coil is parallel to the axial direction of the tool head; the alternating magnetic field interacts with the bias magnet, causes longitudinal vibration of the tool head; 
when only a torsional vibration coil is fed into the alternating current, a direction of an alternating magnetic field generated by the torsional vibration coil is a circumferential direction of the tool head, the alternating magnetic field interacts with the bias magnet and causes a torsional vibration of the tool head; when the longitudinal vibration coil, when the torsional vibration coil is simultaneously connected to the alternating current, causes the tool head to produce a longitudinally torsional vibration mode.

12. The detection method based on the switchable vibration modal ultrasonic device according to claim 11, wherein the moving tool head is provided with [[an]] the internal vibration source, 
wherein the internal vibration source is fixed with the pie spring buckle; the reserved groove is provided with the pie electromagnet; 
when the pie electromagnet is energized, under an action of magnetic force, the pie spring buckle is fitted with the pie electromagnet, and the internal vibration source, the moving tool head and the tool head are rotated.


Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of claim 1 is the inclusion of the limitations of a hollow shaft, an ultrasonic motor with a limiting shell, a strip spring threaded slider, an electromagnet and a moving tool head which are not found in or suggested by the prior art references together in combination with the other elements recited in claim 1.  Dependent claims 2-18 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT E MATES/               Examiner, Art Unit 2832  


/TULSIDAS C PATEL/               Supervisory Patent Examiner, Art Unit 2832